Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered March 3, 1999, convicting him of burglary in the first degree, robbery in the first degree, robbery in the second degree, unlawful imprisonment in the second degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court providently exercised its discretion in declining to reopen the Wade hearing (see United States v Wade, 388 US 218; People v Robinson, 280 AD2d 687). Further, the defendant’s challenge to the legal sufficiency of the evidence adduced at trial is unpreserved for appellate review (see People v Gray, 86 NY2d 10, 19; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Florio, J.P., S. Miller, Crane and Mastro, JJ., concur.